       Case 3:20-cv-00534-DPJ-FKB Document 10 Filed 12/07/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

JUANTONIOUS MCDONALD,                                                                 PLAINTIFF
# 1998030210

V.                                                 CIVIL ACTION NO. 3:20-CV-534-DPJ-FKB

CITY OF MERIDIAN POLICE
DEPARTMENT, DETECTIVE PETERSON,
DETECTIVE FIREPLACE, and CITY OF
MERIDIAN                                                                          DEFENDANTS

                              ORDER OF PARTIAL DISMISSAL

       This pro se prisoner case is before the Court, sua sponte, for consideration of dismissal.

Plaintiff Juantonious McDonald is a pretrial detainee at the Lauderdale County Detention

Facility, and he brings this action under 42 U.S.C. § 1983, challenging a search and arrest.

Compl. [1] at 4. The Court has considered and liberally construed the pleadings. As set forth

below, the claims against Defendant City of Meridian Police Department are dismissed.

I.     Background

       McDonald claims that on November 9, 2018, Defendant Detective Peterson “fabricated

a story” to gain consent to search a home McDonald shared with his mother. Pl.’s Resp. [7] at

1. Peterson allegedly lied and told McDonald’s mother that McDonald had confessed to

robbing a store and that the gun he used was in the home’s basement. Id. McDonald says this

misled his mother into giving consent to search the home; nothing was found. Id. McDonald

further claims there was neither a warrant nor probable cause to justify the search. Id.

       McDonald also challenges his subsequent arrest, claiming that in December 2019,

Detective Fireplace arrested him for the robbery without evidence and even though two

witnesses had exonerated McDonald. Id. McDonald further accuses Fireplace of lying at the
       Case 3:20-cv-00534-DPJ-FKB Document 10 Filed 12/07/20 Page 2 of 3




probable-cause hearing. Id. Specifically, he says Fireplace falsely testified that one of the two

exonerating witnesses identified McDonald as the robber. Id. at 1–2.

       Feeling aggrieved, McDonald sued Detectives Peterson and Fireplace along with the

Meridian Police Department and the City of Meridian. He asserts claims under § 1983 for

alleged Fourth Amendment violations and seeks damages and injunctive relief. Compl. [1] at 4.

II.    Discussion

       The Prison Litigation Reform Act (PLRA) of 1996 applies to prisoners proceeding in

forma pauperis in this Court. Under the PLRA,

       the court shall dismiss the case at any time if the court determines that . . . the
       action . . . (i) is frivolous or malicious; (ii) fails to state a claim on which relief
       may be granted; or (iii) seeks monetary relief against a defendant who is immune
       from such relief.

28 U.S.C. § 1915(e)(2)(B). The statute “accords judges not only the authority to dismiss a

claim based on an indisputably meritless legal theory, but also the unusual power to pierce the

veil of the complaint’s factual allegations and dismiss those claims whose factual contentions

are clearly baseless.” Denton v. Hernandez, 504 U.S. 25, 32 (1992) (quoting Neitzke v.

Williams, 490 U.S. 319, 327 (1989)). “[I]n an action proceeding under [28 U.S.C. § 1915, a

federal court] may consider, sua sponte, affirmative defenses that are apparent from the record

even where they have not been addressed or raised.” Ali v. Higgs, 892 F.2d 438, 440 (5th Cir.

1990). “Significantly, the court is authorized to test the proceeding for frivolousness or

maliciousness even before service of process or before the filing of the answer.” Id. The Court

has permitted McDonald to proceed in forma pauperis in this action. The Complaint is subject

to sua sponte dismissal under § 1915.

       Among others, this case is brought against the Meridian Police Department. In

Mississippi, a police department is not a separate legal entity which may be sued, rather it is an

                                                  2
       Case 3:20-cv-00534-DPJ-FKB Document 10 Filed 12/07/20 Page 3 of 3




extension of the city. Miss. Code Ann. § 21-17-1(1) (municipalities are distinct legal entities);

Miss. Code Ann. § 21-21-1 (municipalities may create and fund police departments); see also

Brown v. Thompson, 927 So. 2d 733, 737 (sheriff’s department is not a separate legal entity).

Therefore, the Police Department is dismissed.

       Magistrate Judge F. Keith Ball had notified McDonald of the above authority and gave

him the opportunity to state a cause of action against the City of Meridian. While McDonald

did not voluntarily dismiss the Police Department, he did add the City as a Defendant,

indicating he wishes to bring § 1983 claims against it. Therefore, the claims against the Police

Department will be construed as against the City. The Court expresses no opinion on the merits

of McDonald’s claims against the City.

       IT IS THEREFORE ORDERED AND ADJUDGED that the claims against the

Meridian Police Department are DISMISSED WITH PREJUDICE as frivolous and for failure

to state a claim. The remainder of this case shall proceed.

       SO ORDERED AND ADJUDGED this the 7th day of December, 2020.

                                              s/ Daniel P. Jordan III
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 3
